 Case 2:20-cv-00064-Z-BR Document 70 Filed 08/12/20           Page 1 of 6 PageID 548



               UNITED STATES DISTRICT COURT
        NORTHERN DISTRICT OF TEXAS – AMARILLO DIVISION

MIKE FISHER,                               §
Plaintiff,                                 §
                                           §
v.                                         §                           2:20-CV-64
                                           §
CITY OF AMARILLO, et al.,                  §
Defendants.                                §

                     PLAINTIFF’S REPLY IN SUPPORT OF
                           MOTION FOR LEAVE

       COMES NOW, Plaintiff, MIKE FISHER, and files this reply in support of

his Motion for Leave to File Amended Complaint.

                                I.      BACKGROUND

1.     Plaintiff Mike Fisher filed his Motion for Leave to File Amended Complaint

(“Motion”) (Doc. 62) as an alternative response to Plaza’s motion to strike Fisher’s

Supplement, which was a responsive pleading filed 21 days after Plaza filed its

Rule 12(b)(6) motion to dismiss. Under Rule 15(a), the supplement was a timely

filed amendment. Though given ample opportunity, no defendant has offered any

legitimate reason why the supplement should not be allowed as an amendment, or

why Fisher’s complaint should not be allowed to be amended to reflect the

supplement. Other than citing a specific interpretation of the rule to reflect their

preferences, no defendant has shown any reason why Fisher’s complaint should

not be allowed to be amended in this case.



2:20-CV-64 Plaintiff’s Reply in Support of Motion for Leave                    Page 1
    Case 2:20-cv-00064-Z-BR Document 70 Filed 08/12/20        Page 2 of 6 PageID 549



2.      Defendants’ narrow focus and unwarranted, hypertechnical interpretation is

not the approach to adjudicating honest disputes taken by federal courts,

particularly when the Supplement simply resolves ambiguities in Fisher’s Original

Complaint. This Court should deny Defendants’ motion to strike, or allow the

complaint’s amendment so that a proper decision can be rendered on the merits.

                     II.    ARGUMENT AND AUTHORITIES

A.      Plaintiff’s Supplement was an effective amendment.

3.      Defendants argue that Plaintiff’s Supplement to Original Complaint filed on

June 12, 2020 (“Supplement,” Doc. 40) does not constitute an amendment.

Plaintiff asserts otherwise, as a supplement by every normal definition is an

amendment to a pre-existing document.1

4.      However, to set Defendants at ease, Plaintiff has sought to provide the Court

a single amended complaint incorporating the Supplement. But the document filed

by Plaintiff was an amendment, as it asserted additional details. Defendants cite

Sells v. Corely, No. 2:20-CV-12-Z-BQ, 2020 WL 4035177, at *2 (N.D. Tex. July

16, 2020) in support of their contention that Plaintiff should not be allowed to

amend his complaint, but in Sells, this Court was facing an amendment that

dropped a defendant, and added no new facts. The Court denied the amendment on



1
 E.g., “Supplement.” Merriam-Webster.com Dictionary, Merriam-Webster,
https://www.merriam-webster.com/dictionary/supplement. Accessed 11 Aug. 2020.


2:20-CV-64 Plaintiff’s Reply in Support of Motion for Leave                     Page 2
 Case 2:20-cv-00064-Z-BR Document 70 Filed 08/12/20           Page 3 of 6 PageID 550



that basis, adding that the amendment was not warranted under “ends of justice”

standard of Rule 15(a)(2). Id. at *4-5.

5.     Defendants incorrectly assert that the primary purpose of Plaintiff’s

proposed amendment is to respond to Defendant Plaza Amarillo, LLC’s Motion to

Dismiss (Doc. 40), but Defendants provide no evidence to support this claim.

Defendants provide quotes from Plaintiff’s amendment in an attempt to support

their argument, but Plaintiff fails to see how statements including “every person

who knows how to read can easily find the restrictive covenants” and “few people

gain power outside the Wares and the hivemind of friends that runs the city (which

is not different from most cities)” can be construed as replies to Defendants’

motion to dismiss.

6.     Even if one chooses to interpret Plaintiff’s language as referencing

Defendants’ motion to dismiss, Plaintiff fails to see how a topic mentioned in two

sentences of a document of 17 paragraphs could be construed as constituting the

document’s primary purpose.

7.     As one can see by reading it, the primary purpose of Plaintiff’s amendment

was to introduce and highlight significant facts previously unknown to or

overlooked by Plaintiff when he filed his original complaint and to clarify claims

against existing parties.




2:20-CV-64 Plaintiff’s Reply in Support of Motion for Leave                    Page 3
 Case 2:20-cv-00064-Z-BR Document 70 Filed 08/12/20           Page 4 of 6 PageID 551



8.     For example, section one of Plaintiff’s amendment includes the introduction

of important clarifying facts regarding Defendant Plaza Amarillo, namely, a

thorough description of the property it owns upon which the alleged violation of

restrictive covenants took place and the method by which it manages the property,

as well as its relationship with Franchisor Defendants. Section two presents facts of

a similar nature related to Plaintiff’s property and the restrictions upon it. Sections

three and four present clarifying information regarding Plaintiff’s claims so that all

parties understand the claims made against them.

9.     As Plaintiff states in his Motion, Plaintiff chose to include only the newest

additions to the facts and clarifications of claims in the document for the purpose

of easing the burden on Defendants and the Court in locating the changes to the

original complaint. Plaintiff labeled it a supplement but Plaintiff believes that his

document filed on June 12, 2020 is in essence an amendment and as such, that this

Court should grant Plaintiff’s Motion.

B.     The proposed Amendment is not futile.

10.    Defendants claim that Plaintiff’s proposed amendment fails to cure “fatal

defects” in his original complaint, but Plaintiff denies that any such defects

actually exist within his complaint.

11.    To support their argument, Defendants provide case law from United States

ex rel. Jackson v. Univ. of N. Tex., 673 Fed. App’x 384, 388 (5th Cir. 2016) which



2:20-CV-64 Plaintiff’s Reply in Support of Motion for Leave                      Page 4
 Case 2:20-cv-00064-Z-BR Document 70 Filed 08/12/20            Page 5 of 6 PageID 552



describes a situation in which plaintiffs attempted to bring claims after the statute

of limitations had run. See Doc. 64 at 6.

12.    This case is distinguishable from the one before this Court, as the statute of

limitations should not be considered to have run on any of Plaintiff’s claims.

13.    Defendants then proceed to recycle arguments made in their motion to

dismiss (Doc. 25) in which they allege Plaintiff has failed to state a cause of action

for conspiracy, failed to cure issues with standing, and failed to resolve a statute of

limitations bar to his conspiracy and private nuisance causes of action. In response

to this argument, Plaintiff incorporates his own arguments presented in his

Plaintiff’s Response and Objection to Defendants’ Motion to Dismiss Pursuant to

Rule 12(B)(6) and Plea to Jurisdiction (Doc. 37) which demonstrate that Plaintiff

has properly stated a cause of action for conspiracy, has standing to enforce the

restrictive covenants at issue because of his interest in the benefitted land, and

should not be barred by the statute of limitations with regard to his conspiracy and

private nuisance causes of action. See Doc. 37 at ¶¶ 10-21, 29-37, and 47-51.

14.    Defendants fail to demonstrate that Plaintiff’s original complaint contains

any fatal defects in need of curing by Plaintiff’s amendment. As such, Defendants

have provided no support for their argument that Plaintiff’s proposed amendment

is futile. Thus, this Court should grant Plaintiff’s Motion.




2:20-CV-64 Plaintiff’s Reply in Support of Motion for Leave                      Page 5
 Case 2:20-cv-00064-Z-BR Document 70 Filed 08/12/20           Page 6 of 6 PageID 553



                        III.     CONCLUSION AND PRAYER

       Contrary to Defendants’ claims, Plaintiff has demonstrated that his proposed

amendment properly introduces and highlights important facts that where unknown

or overlooked when Plaintiff filed his original complaint, as well as clarifies

Plaintiff’s claims where before there may have been some ambiguity. Additionally,

Plaintiff has demonstrated that Defendants provide no support for their argument

that Plaintiff’s proposed amendment is futile. For this reason, Plaintiff requests that

the Court grant Plaintiff’s Motion for Leave to File Amended Complaint.


                         Respectfully submitted,

                         NORRED LAW, PLLC
                         /s/ Warren V. Norred
                         Warren V. Norred, Texas Bar No. 24045094
                         wnorred@norredlaw.com
                         C. Chad Lampe, Texas Bar No. 24045042
                         chad@norredlaw.com
                         515 E. Border Street; Arlington, Texas 76010
                         Tel. (817) 704-3984; Fax. (817) 524-6686
                         Attorney for Plaintiff


CERTIFICATE OF SERVICE - I certify that the above was served on all parties
seeking service in the instant case via the Court’s e-file system on August 12,
2020.

                               /s/Warren V. Norred




2:20-CV-64 Plaintiff’s Reply in Support of Motion for Leave                      Page 6
